United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 02-4054
                                ________________

United States of America,                  *
                                           *
      Appellee,                            *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      Western District of Missouri.
Jason L. Shadwell,                         *
                                           *             [UNPUBLISHED]
      Appellant.                           *

                                ________________

                                Submitted: June 10, 2003
                                    Filed: July 14, 2003
                                ________________

Before MELLOY, HANSEN, and SMITH, Circuit Judges.
                        ________________

PER CURIAM.

       Jason L. Shadwell pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1), and the district court1 sentenced him to fifty-
seven months in prison and three years of supervised release. As relevant, the district
court raised his base offense level under U.S. Sentencing Guidelines Manual
§ 2K2.1(a)(4)(A), concluding that Shadwell's prior state felony conviction for


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
burglarizing a barn was a crime of violence. Shadwell objected below to having his
prior conviction treated as a crime of violence, was overruled by the district court at
sentencing, and renews his challenge on appeal.

       As Shadwell recognizes in his brief, his argument is foreclosed by this circuit's
precedent holding that commercial burglary is a crime of violence. See United States
v. Blahowski, 324 F.3d 592, 594-98 (8th Cir. 2003) (reaffirming holding of United
States v. Hascall, 76 F.3d 902, 904-06 (8th Cir.), cert. denied, 519 U.S. 948 (1996)).
Only the en banc court or the Supreme Court can overrule this precedent, and
Shadwell's petition for initial hearing en banc was denied on March 6, 2003.

      Accordingly, we affirm the judgment of the district court.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           2